Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 26, 2013.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00227-CR



                       IN RE TERRELL OWENS, Relator


                         ORIGINAL PROCEEDINGS
                            WRIT OF MANDAMUS
                               178th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1237297
                       MEMORANDUM OPINION

      On March 15, 2013, relator filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable David
Mendoza, presiding judge of the 178th District Court of Harris County to conduct
a hearing on his motion to obtain the appellate record in his criminal case.
      To be entitled to mandamus relief in a criminal case, a relator must show
that he has no adequate remedy at law to redress his alleged harm, and what he
seeks to compel is a ministerial act, not involving a discretionary or judicial
decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana,
236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). When a motion
is properly filed and pending before a trial court, the act of considering and
resolving it is ministerial, not discretionary. Ex parte Bates, 65 S.W.3d 133, 134-
35 (Tex.App.-Amarillo 2001, orig. proceeding).

      This court is empowered to compel by writ of mandamus a district court to
consider and rule on properly filed pending motions if (1) relator has asked the trial
court to rule, and (2) the trial court either refused to rule or failed to rule within a
reasonable time. See Barnes v. State, 832 S.W.2d 424, 426, 427 (Tex.App.-
Houston [1st Dist.] 1992, orig. proceeding); Von Kolb v. Koehler, 609 S.W.2d 654,
655-56 (Tex.Civ.App.-El Paso 1980, no writ). There is no bright-line rule
establishing a reasonable time period. Ex parte Bates, 65 S.W.3d at 135. Some of
the factors involved in the determination include the trial court's actual knowledge
of the motion, any overt refusal to act on it, and the state of the trial court's docket.
See id. (citing Stoner v. Massey, 586 S.W.2d 843, 846 (Tex.1979)). A relator has
the burden of providing this court with a sufficient record to establish his right to
mandamus relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex.1992) (orig.
proceeding); see Tex. R. App. P. 52.3, 52.7.

      In this case, the motion relator claims was filed in the trial court is not
attached to his petition. The record does not demonstrate the motion is actually
pending in the trial court. Absent a showing the motion was filed and the trial court
                                           2
is aware of the motion, relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.                    Accordingly, we deny relator’s
petition for writ of mandamus.1

                                               PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish C TEX. R. APP. P. 47.2(b)




       1
           A copy of the appellate record in 14-10-00847-CR may be purchased from this court at a cost of
$245.00.
                                                    3